United States Court of Appeals
                                                               Fifth Circuit
                                                              F I L E D
                THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41254
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALBERTO GARZA-MIRANDA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-314-ALL
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alberto Garza-Miranda (“Garza”) appeals the 33-month

sentence of imprisonment imposed following his guilty-plea

conviction of one count of being found illegally in the United

States following removal.    See 8 U.S.C. § 1326(a), (b).

     Garza, relying on Blakely v. Washington, 124 S. Ct. 2531

(2004), argues that the district court violated his rights under

the Sixth Amendment by enhancing his sentence by 16 levels under

U.S.S.G. § 2L1.2(b)(1)(A)(i).   The Sixth Amendment holding of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41254
                                -2-

Blakely applies to the federal sentencing guidelines.      See United

States v. Booker, 125 S. Ct. 738, 746 (2005).     Because Garza did

not raise his argument in the district court, our review is for

plain error only.   See United States v. Mares, 402 F.3d 511, 520

(5th Cir. 2005), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).   Our review of the record reveals no indication

that the district court, sentencing under an advisory scheme

rather than a mandatory one, would have reached a significantly

different result as to Garza’s sentence.     See id. at 521.

Because Garza cannot establish that his substantial rights were

affected, he cannot establish plain error.     See id.   Accordingly,

the judgment of the district court is AFFIRMED.